Citation Nr: 1823906	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-47 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and witness


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from November 1943 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

The Veteran and a witness testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in April 2018.  


FINDING OF FACT

The evidence is at least in equipoise as to whether bilateral hearing loss is the result of noise exposure during military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The issue on appeal has been granted in full, as discussed below.  As such, the Board finds that any error related to the duty to notify/assist is harmless.

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for 
VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).  

Factual Background and Analysis

The Veteran asserts that his bilateral hearing loss was incurred as a result of his exposure to loud noises in service.  

The evidence shows a current bilateral hearing disability per 38 C.F.R. § 3.385.  See 06/24/2017, C&P Exam (diagnosing bilateral sensorineural hearing loss).  Accordingly, a present disability has been established by the evidence.  

A review of the Veteran's military personnel records reveals that he was a watertender in service.  As a watertender, he worked in the boiler room and was exposed to loud noises for 9 to 10 hours per day without hearing protection.  Therefore, the Board finds that in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's bilateral hearing loss is due to noise exposure during military service.  

The Veteran's November 1943 enlistment examination indicated that the Veteran's ears and hearing were normal.   

The Veteran testified at the hearing in April 2018 and indicated that he had difficulty having conversations and talking on the telephone during service.  In addition, he married his first wife in the late 1940s and she would tell the Veteran that he turned the television up too loud.  

A VA examination was performed in June 2017, at which time the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service.  The examiner indicated that the claims file did not contain pre or post-military audiograms and without such information it would be difficult to determine causation.  

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted. 

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  Furthermore, he indicated that he began having difficulty when talking on the telephone during service.  Following service, his first wife complained that he would have the television volume turned up too loud.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs in favor of the Veteran's claim.

Regarding the medical opinion of record, the Board has given little probative weight to the examiner's conclusion.  In this regard, the examiner did not discuss the Veteran's normal hearing whisper test during his enlistment examination and his complaints of in-service noise exposure before concluding that the Veteran's bilateral hearing loss was not related to service because he did not have entrance and separation audiograms for comparison.  Moreover, because sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is appropriate solely based on evidence of continuity of symptomatology.  Walker, 708 F.3d at 1336-40.

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is the result of military service. In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


